Citation Nr: 0639293	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right knee 
arthritis.

2.  Entitlement to service connection for left knee 
arthritis.

3.  Entitlement to service connection for right shoulder 
arthritis.

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for gastritis with 
gastroesophageal reflux disease.

6.  Entitlement to service connection for major depressive 
disorder.

7.  Entitlement to service connection for residuals of a 
right wrist laceration.

8.  Entitlement to an initial compensable rating for 
hemorrhoids.
9.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

10.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in St. Louis, Missouri and Wichita, Kansas.  
The claim is under the jurisdiction of the Wichita, Kansas, 
RO.

The issues of entitlement to service connection for major 
depressive disorder and a right wrist disorder, entitlement 
to an increased rating for PTSD, and entitlement to a total 
disability rating, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Right knee arthritis, left knee arthritis, right shoulder 
arthritis, emphysema, and gastritis with gastroesophageal 
reflux disease, were not shown until decades after separation 
from service and are not medically linked to service.  

2.  The veteran has a small group of benign external 
hemorrhoids that are not thrombosed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee 
arthritis, left knee arthritis, right shoulder arthritis, 
emphysema, and gastritis with gastroesophageal reflux 
disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).

2.  The criteria for an initial compensable rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Prior to the adjudication of the veteran's claims for service 
connection, the RO sent the veteran a letter, dated in June 
2004, which fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   The appellant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The June 2004 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The 2004 notification letter did not explicitly include any 
information pertaining to the evidence necessary to 
substantiate a claim for a higher rating, which is the 
veteran's hemorrhoids claim here.  However, once service 
connection is granted, the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied; no further notice is needed should 
the veteran appeal some aspect of the initial grant of 
service connection.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Even if notice requirements do apply in this case, the 2004 
letter provided the veteran with actual knowledge that 
evidence establishing the severity of his hemorrhoid 
disability was required.  In addition to providing the 
general notice laid out in Pelegrini II, the letter told the 
veteran specifically that evidence was needed showing that 
the claimed conditions, including hemorrhoids, had existed 
from service until the present time and that he needed to 
identify all dates of medical treatment he had received.  
Thus, he was aware of exactly what information and evidence 
was needed to show a higher rating was warranted.  Such 
notice is sufficient to satisfy the duty to notify in claims 
for increased ratings.  Cf. Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006) (where the notice of the 
need for evidence showing an increased disability without 
providing the applicable ratings provisions was sufficient 
for VCAA notice requirements).  

The 2004 letter also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The veteran is also represented by a private attorney 
that assisted him in preparing his claims and his appeal.  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Further, the 2004 letter 
explicitly told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
effective date or disability rating to be assigned is 
rendered moot, and no further notice is needed.  Moreover, 
since the RO assigned a noncompensable disability rating for 
the hemorrhoids, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
veteran has been provided adequate notice as required by the 
VCAA.   

The pertinent medical records, to include the service and 
post-service medical records have been obtained, to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In this regard, it is noted that the veteran has submitted 
private medical records from the Norton County Hospital for 
the period from November 1998 to January 2003.  An October 
2003 VA treatment report indicates that the veteran's spouse 
stated that he was seen the previous evening at Norton 
Hospital for electrocardiogram and laboratory work.  It 
appears that this was emergency treatment for heart related 
symptoms.  Given the evidence of record, as further explained 
below, the Board does not find that remand is necessary to 
obtain emergency room records generated decades after 
separation from service, for apparent heart-related symptoms.  
The duty to obtain records only applies to records that are 
"relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see 
also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.")  Since there is no heart-related 
claim before the Board at this time, these records are 
clearly not relevant.


It is also noted that a March 2000 VA treatment note 
indicated that the veteran was waiting for the Social 
Security Administration (SSA) to make a decision with regard 
to his disability determination.  Records from the SSA, if 
any, have not been sought.  The Board must point out, 
however, that neither the veteran nor his attorney has 
indicated that he is in receipt of such benefits or that 
there are pertinent records with the SSA.  Eligibility 
verification reports, submitted by the veteran in 2001 and 
2002, indicate that there were no SSA benefits.  It is also 
noted that the RO has asked the veteran to identify any 
pertinent evidence that he wanted the RO to obtain (or submit 
records himself).  He has identified VA and private medical 
records, which have been sought by the RO or submitted by the 
veteran.  He has not identified any other pertinent medical 
records.  Therefore, the Board finds that no further 
assistance or notification is necessary with regard to this 
matter.  The record does not indicate that any additional 
evidence, which has not been sought and is relevant to the 
issues decided herein, is available and not part of the 
claims file.  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  The veteran was accorded a VA examination to 
assess the severity of his hemorrhoids.  38 C.F.R. 
§ 3.159(c)(4).  With regard to his claims for service 
connection, in order for a VA examination to be warranted, 
there would have to be some indication in the record that 
each of the claimed disorders were incurred or aggravated in 
service or were caused or aggravated by a service-connected 
disorder.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  As 
discussed in more detail below, there is no indication in the 
record that there is a plausible basis for such conclusion.  
There are no medical opinions, nor has the appellant 
referenced any, suggesting that the claimed disorders were 
incurred or aggravated in service or are in any way related 
to service.  Thus, additional VA examination is not 
necessary.  

The Board must also point out that in a statement dated in 
December 2004, the appellant indicated that he was receiving 
VA treatment at the Topeka VA Medical Center (VAMC).  In 
March 2005, the RO sought and obtained records from the 
Topeka VAMC.  Although the RO has reviewed these records, a 
supplemental statement of the case (SSOC) was not issued as 
the RO determined these records did not pertain to the issues 
on appeal.  The Board agrees that these records do not 
pertain to the issues being decided at this time and remand 
is thus unnecessary for issuance of a SSOC.  See 38 C.F.R. 
§ 19.31 (SSOC needed when additional pertinent evidence is 
received).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
  
The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions; his 
service medical records; as well as his post-service medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and a chronic disease, such as 
arthritis or peptic ulcer disease, manifests to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In the case at hand, the veteran's service medical records do 
not indicate the presence of any of the claimed disorders.  
It is noted that he was treated for a cut on the right 
shoulder in September 1970.  However, the service medical 
records do not indicate the presence of arthritis, emphysema, 
or gastritis with gastroesophageal reflux.  His separation 
examination report, dated in December 1972, indicates that 
the upper extremities, lower extremities, abdomen and 
viscera, and lungs and chest, to include findings on chest x-
ray, were normal. 

There is no evidence in the veteran's claims folder that 
indicates that any of the claimed disorders were shown in 
service, within one year of separation from service, or that 
they are in any way related to service.  In fact, the veteran 
has never made any specific allegations as to in-service 
treatment of the claimed conditions or relevant in-service 
injuries; his attorney simply filed these claims for 
compensation without further argument.  The post-service 
medical records do not indicate the presence of any of the 
claimed disorders until several decades after separation from 
service.  Further, there is no evidence of a medical link 
between service and any of the claimed disorders.  

While the appellant has alleged that these disorders were 
incurred in service, other than his own assertion, there is 
absolutely no evidence to show that these disorders were 
incurred in service.  The veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, service 
connection for right knee arthritis, left knee arthritis, 
right shoulder arthritis, emphysema, and gastritis with 
gastroesophageal reflux disease must be denied.

Increased Rating - Hemorrhoids

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, as is the situation in the case at hand, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required. Fenderson v. West, 12 Vet. App.119, 126 (1999).

Under the rating criteria, a noncompensable rating is 
assigned for hemorrhoids, external or internal, that are mild 
or moderate.  A 10 percent rating is assigned for external or 
internal hemorrhoids that are large or thrombotic, with 
excessive redundant tissue, evidencing frequent recurrences.  
Assignment of a 20 percent rating requires external or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

In the case at hand, the Board finds that the criteria for a 
higher rating are not met as the evidence does not show the 
presence of large or thrombotic hemorrhoids.  It is 
specifically noted that VA examination in June 2004 indicated 
that the veteran had a small group of benign external 
hemorrhoidal tags with no evidence of thrombosed hemorrhoids.  
Review of all other medical records associated with the 
claims file indicates that examiners have only identified the 
presence of hemorrhoids, without indicating the size of the 
hemorrhoids.  (See, e.g., VA outpatient treatment reports 
dated June 2001, February 2002, and September 2004.)  As 
current VA examination has not identified large or thrombosed 
hemorrhoids, the criteria for a higher are not met, and the 
claim for increased rating must be denied.  


ORDER

Service connection for right knee arthritis, left knee 
arthritis, right shoulder arthritis, emphysema, and gastritis 
with gastroesophageal reflux disease, is denied.

An initial compensable rating for hemorrhoids is denied. 


REMAND

In June 2005, the appellant filed a notice of disagreement 
with the RO's February 2005 denial of entitlement to TDIU and 
service connection for a right wrist disorder.  A statement 
of the case has not yet been issued.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), the Board must instruct 
the RO that this issue remains pending in appellate status 
(see 38 C.F.R. § 3.160(c) (2005)) and requires further 
action.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
19.26 (2005).  In this regard, it is noteworthy that the 
claim is not before the Board at this time and will only be 
before the Board if the veteran files a timely substantive 
appeal.

The appellant is service connected for PTSD.  He has 
indicated that his depression was incurred in service or is 
due to or part of the PTSD.  His post-service treatment 
records indicate that in recent years, he has required 
continuous psychiatric treatment, primarily for depression 
and alcohol abuse.  It is noted that his Axis I diagnoses 
include PTSD, depression, and alcohol abuse/dependence.  What 
is not clear to the Board is whether the veteran's depression 
is caused or aggravated by the PTSD.  

The September 2004 rating decision denied the claim of 
service connection for depression as this disability was not 
caused, related to, or aggravated by service.  A subsequent 
rating decision, dated in February 2005, indicates that 
secondary service connection was considered.  The RO 
indicated that the depression was a symptom that was 
considered in evaluation of the PTSD, but that a separate 
evaluation for major depressive disorder was not warranted.  
The RO continued the prior denial of entitlement to service 
connection for major depressive disorder.

While the Board agrees that separate evaluations for 
depression and PTSD are not warranted, it is certainly a 
plausible assertion that depression is due to or aggravated 
by the PTSD.  Although the RO has indicated that the 
depression was considered in evaluation of the PTSD, the fact 
remains that the claim for service connection remains denied.  
As a VA examination has not been conducted to determine the 
etiology of the depression, this claim must be remanded for 
further development.

Further, the current treatment records appear to indicate 
that the appellant's psychiatric problems are primarily due 
to depression (and alcohol abuse).  Therefore, prior to 
further evaluation of the claim for increased rating for 
PTSD, it is necessary to determine whether depression is 
related to the PTSD, and if not, what the symptoms for each 
disorder are (if they can be differentiated).  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition from 
a nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).

Also, the veteran should be advised that if there are 
pertinent records at the SSA, or if he has been awarded SSA 
benefits, he should notify the RO.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
decision held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim.  Because this case is being remanded for other 
matters, the RO now has the opportunity to correct any 
defects in Veterans Claims Assistance Act of 2000 (VCAA) 
notices previously provided the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO should also 
ensure that the veteran is notified of 
the requirements for establishing 
entitlement to an increased rating for 
PTSD in accordance with the VCAA.  

2.  Any outstanding VA treatment records, 
to include treatment records from the 
Topeka, Kansas, VA Medical Center, from 
February 2005 to present, should be 
obtained and associated with the claims 
file.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Advise the veteran that if there are 
any additional private medical records 
that he wishes VA to obtain on his 
behalf, he must complete releases 
authorizing VA to request his records.  
Also, he should be advised that if there 
are pertinent records at the SSA, or if 
he has been awarded SSA benefits, he 
should notify the RO.  



4.  If the veteran submits any releases, 
the medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

5.  If the veteran indicates that there 
are pertinent SSA records, all such 
records, including any supporting medical 
evidence, should be obtained and 
associated with the claims file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  
A negative response must be provided if 
records are not available.  

6.  After obtaining any outstanding 
records, to the extent available, the 
veteran should be scheduled for 
appropriate VA examination to determine 
the etiology of his major depressive 
disorder, as well as the severity of the 
symptoms associated with the PTSD alone.  
All indicated tests and studies are to be 
performed.   Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case.

The examiner is to indicate whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
major depressive disorder was caused or 
aggravated by the service-connected PTSD 
or was otherwise incurred or aggravated 
as a result of disease or injury incurred 
in service.  If it is determined that 
major depressive disorder was aggravated 
by service, including a service-connected 
disorder, the examiner is asked to state 
the degree of such aggravation, to the 
extent possible.  

The examiner is also asked to evaluate 
the veteran's PTSD and indicate the 
symptoms and social and occupational 
impairment associated solely with the 
service-connected PTSD, and the severity 
of such symptoms.  If it is not possible 
to differentiate the PTSD symptoms from 
other non-service connected psychiatric 
disorders, the examiner should so 
indicate.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a clear and complete rationale 
for any opinion provided.

7.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case and an applicable time to respond.



8.  The RO should issue an appropriate 
statement of the case in the matter of 
entitlement to service connection for 
residuals of a right wrist laceration and 
entitlement to TDIU.  The veteran must be 
advised of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2005).  Then, only if the 
appeal is timely perfected, these issues 
are to be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


